Exhibit 10.4
TERMS FOR 2011 PERFORMANCE SHARE UNITS
UNDER THE MERCK & CO., INC. 2010 STOCK INCENTIVE PLAN



These Terms apply to the 2011 Performance Share Unit Grants. They may be amended
by the Merck Compensation and Benefits Committee of the Board of Directors as
permitted by the ISP.

 
I. GENERAL. These Performance Share Units (“PSUs”) are granted under and subject
to the Merck & Co., Inc. 2010 Stock Incentive Plan (the “Merck ISP”).

II. ELIGIBILITY. Employees who are Legacy Merck Employees in Grade M01-M02 jobs
or Legacy Schering employees who are in Vice President or above positions as of
December 31, 2010 are eligible to receive Performance Shares if the Committee in
its sole and non-reviewable discretion designates him or her to receive a
Performance Share Unit (“Performance Unit Grantee”).
III. PSUs
A. Definitions: For the purpose of this Schedule:
“Award Period” means three years, with the first Award Period commencing on
January 1, 2011 and ending December 31, 2013.
“Code” means the Internal Revenue Code of 1986 or any successor thereto.
“Final Award” for each Award Period means the percentage of Target described in
paragraph C of this Article III.
“Earnings Per Share” or “EPS” means the Company’s diluted earnings per shares of
common stock adjusted to exclude charges or items from the measurement of
performance relating to (1) restructurings, discontinued operations, purchase
accounting items, merger-related costs, extraordinary items and other unusual or
non-recurring charges and/or events; (2) an event either not directly related to
Company operations or not reasonably within the control of Company management;
and (3) the effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles, or other significant legislative
changes.
“Grant Date” means the date a Performance Share Unit is granted, which for
Performance Share Units intended to constitute “performance-based compensation”
under Section 162(m) of the Code shall not be later than 90 days after the
beginning of an Award Period.
“Legacy Merck Employee” means an employee of Merck Sharp & Dohme Corp. or one of
its subsidiaries.
“Legacy Schering Employee” means an employee of Schering Corporation or one of
its subsidiaries.

 



--------------------------------------------------------------------------------



 



“Peer Healthcare Companies” are:

         
 
  Abbott Labs   Roche
 
  Amgen   Johnson & Johnson
 
  Astra Zeneca   Novartis
 
  Bristol-Myers Squibb   Pfizer
 
  Eli Lilly   Sanofi-Aventis
 
  GlaxoSmithKline    

“Performance Unit Grantee” means an Eligible Employee who receives a Performance
Share Unit.
“Performance Share Unit” means an award of Performance Shares as described in
this Schedule.
“Performance Share” means a phantom share of Common Stock. Until distributed
pursuant to paragraph F of this Article III, Performance Shares shall not
entitle the holder to any of the rights of a holder of Common Stock; provided,
however, that the Committee retains the right to make adjustments as described
in Section 7 of the Merck ISP.
“Target Shares” means the number of Performance Shares that will be
distributable if the Performance Measures are achieved at the level identified
as “target” for the entire Award Period without regard to the Payout Modifier.
“Total Shareholder Return (TSR)” shall mean the change in the value of the
Common Stock over the Award Period, taking into account both stock price
appreciation (or depreciation) and the reinvestment of dividends. The beginning
and ending stock prices will be based on the average closing stock prices during
the months of December 2010 ($35.99) and December 2013, respectively. TSR will
be calculated on a compound annualized basis over the Award Period.
“TSR Percentile Rank” shall mean the percentage of annualized TSR values among
the Peer Healthcare Companies that are lower than the Company’s annualized TSR.
For example, if the Company’s annualized TSR is in the 51st percentile, 49% of
the Peer Healthcare Companies had higher annualized TSR and 51% of the companies
in the Peer Healthcare Companies had equal or lower annualized TSR. For purposes
of the TSR Percentile Rank calculation, Merck will be excluded from the array of
Peer Healthcare Companies.
“Year” means calendar year.
B. Establishment of Targets
The Committee, in its sole and non-reviewable discretion, shall determine the
Target Shares for each Performance Share Unit for each Performance Unit Grantee.
C. Determination of Performance Share Units.
The Final Award is derived as follows:
1. The Target Award is divided by 3 (the “First Annual Tranche,” “Second Annual
Tranche” and “Third Annual Tranche,” respectively, and each an “Annual
Tranche”). Each Annual Tranche is a separate award for purposes of Section
162(m) of the Code.

 



--------------------------------------------------------------------------------



 



2. Within 90 days of the start of an award year, the Committee shall associate
an EPS for each Payout Percentage in the following table with respect to that
Year (the following table applies for 2011 for the First Annual Tranche for 2011
PSU grants, the Second Annual Tranche for 2010 PSU grants, and the Third Annual
Tranche for the 2009 PSU grants):

      EPS   Payout Percentage Less than $3.33   0.0% $3.33 (Minimum)   50.0%
$3.44   75.0% $3.70 (Target)   100.0% $3.81   125.0% $3.92   150.0% $4.07  
175.0% $4.26 or more (Stretch)   200.0%

A Payout Percentage corresponding to performance between two discrete EPS values
in the table will be interpolated.
3. After the award year ends, the Annual Tranche is multiplied by the Payout
Percentage according to the above table after the Committee determines actual
EPS for that award year.
4. Steps 2 and 3 are completed for each of the First, Second and Third Year
Annual Tranches, (yielding the “First, Second and Third Year Results,”
respectively).
5. The Sum of the First, Second and Third Year Results is multiplied by the sum
of One and the Payout Modifier Percentage based on the Company’s TSR percentile
rank compared to the TSR of the Peer Healthcare Companies during the Award
Period according to the following table. The result is the Final Award.

      TSR Percentile Rank   Payout Modifier (0-20%)   -20% (21-40%)   -10%
(41-60%)   0% (61-80%)   +10% (81-100%)   +20%

D. Dividends
Dividends or dividend equivalents are not paid, accrued or accumulated on
Performance Shares during the Award Period.
E. Termination of Employment
1. General Rule – If a Performance Unit Grantee’s employment is terminated
during the Award Period for any reason other than those specified in the
following paragraphs, this PSU award will be forfeited on the date employment
ends.
2. Involuntary Termination – If a Performance Unit Grantee’s employment
terminates during the Award Period and the Company determines that employment
was involuntarily terminated on or after the first anniversary of the Grant
Date, a pro rata portion (based on the number of completed months held during
the Award Period prior to the date employment terminated) of this PSU Award will
be distributed at such time as it would have been paid if employment had
continued, based on actual performance during the Award Period. The remainder
will be forfeited on the date employment ends. The pro rata portion shall be

 



--------------------------------------------------------------------------------



 



determined by multiplying the Final Award by a fraction, the numerator of which
is the number of completed months in the Award Period during which the
Performance Unit Grantee was employed by the Company or JV, and the denominator
of which is 36. An “involuntary termination” includes termination of employment
by the Company as the result of a restructuring or job elimination, but excludes
non-performance of duties and the reasons listed under paragraphs 3 through 7 of
this section.
3. Sale – If a Performance Unit Grantee’s employment is terminated during the
Award Period and the Company determines that such termination resulted from the
sale of his or her subsidiary, division or joint venture, the following portion
of this PSU Award will be distributed at such time as it would have been paid if
employment had continued, based on actual performance during the Award Period:
one-third if employment terminates on or after the first day of the Award Period
but before the first anniversary thereof; two-thirds if employment terminates on
or after the first anniversary of the first day of the Award Period but before
the second anniversary thereof; and all if employment terminates on or after the
second anniversary of the first day of the Award Period. The remainder will be
forfeited on the date a Performance Unit Grantee’s employment ends.
4. Retirement – If a Performance Unit Grantee terminates employment during the
Award Period by retirement (including early and disability retirement) on or
after the same day of the sixth month after the Grant Date, then this PSU Award
will continue and be distributable on a pro rata basis at the time active
Performance Unit Grantees receive such distributions with respect to that Award
Period based on actual performance during the Award Period. The pro rata portion
shall be determined by multiplying the Final Award by a fraction, the numerator
of which is the number of completed months in the Award Period during which the
Performance Unit Grantee was employed by the Company or JV, and the denominator
of which is 36. If a Performance Unit Grantee’s Retirement occurs before the
same day of the sixth month after the Grant Date, then this PSU Award will be
forfeited on the date employment ends. For participants in a U.S.-based
tax-qualified defined benefit retirement plan, “retirement” means a termination
of employment at a time that qualifies as a disability, early, normal or late
retirement according to the terms of that plan as in effect from time to time.
For other grantees, “retirement” is determined by the Company.
5. Death – If a Performance Unit Grantee’s employment terminates due to death
during the Award Period, all of this PSU Award will continue and be distributed
to his or her estate at the time active Performance Unit Grantees receive such
distributions with respect to this PSU Award, based on actual performance during
the Award Period.
6. Misconduct – If a Performance Unit Grantee’s employment is terminated as a
result of deliberate, willful or gross misconduct, this PSU Award will be
forfeited immediately upon the Performance Unit Grantee’s receipt of notice of
such termination.
7. Disability – If a Performance Unit Grantee’s employment is terminated during
the Award Period and the Company determines that such termination resulted from
inability to perform the material duties of his or her role by reason of a
physical or mental infirmity that is expected to last for at least six months or
to result in death, whether or not he or she is eligible for disability benefits
from any applicable disability program, then this PSU Award will continue and be
distributable in accordance with its terms as if employment had continued based
on actual performance during the Award Period and will be distributed at the
time active PSU Grantees receive distributions with respect to this PSU Award.

 



--------------------------------------------------------------------------------



 



8. Joint Venture Service – A transfer of a Performance Unit Grantee’s employment
to a joint venture, including, in the case of grants to Legacy Merck Employees,
any other entity in which the Company has determined that it has a significant
business or ownership interest, is not considered termination of employment for
purposes of this PSU Award. Such employment must be approved by, and contiguous
with employment by, the Company, as described more fully in the Rules and
Regulations. The terms set out in paragraphs 1-7 above apply to this PSU Award
while a Performance Unit Grantee is employed by the joint venture or other
entity.
F. Distribution of Performance Shares
1. General Rule. Following the end of an Award Period, each Performance Unit
Grantee shall be entitled to receive a number of shares of Common stock equal to
the Final Award, rounded to the nearest whole number (no fractional shares shall
be issued). Such distribution shall be made as soon as administratively
feasible, but in no event later than the end of the calendar year in which the
Final Award is determined. Unless otherwise determined by the Committee, the
Company shall withhold any applicable taxes directly from a Performance Share
Unit before it is denominated in actual shares of Common Stock.
2. Death. In the case of distribution on account of a Performance Unit Grantee’s
death, the portion of the Performance Share Unit distributable shall be
distributed to the Performance Unit Grantee’s estate. Unless the Committee
determines otherwise, the Company will withhold any applicable taxes directly
from a Performance Unit before it is denominated in actual shares of Common
Stock.
G. Transferability
Prior to distribution pursuant to paragraph F. of this Article III, Performance
Share Units shall not be transferable, assignable or alienable except by will or
the laws of descent or distribution following a Performance Unit Grantee’s
death.

IV.   Administrative Powers

In addition to the Committee’s powers set forth in the Merck ISP, anything in
this Schedule to the contrary notwithstanding, the Committee may revise the
terms of any Performance Share Unit not yet granted or, with respect to any
Performance Share Unit not intended to constitute “performance-based
compensation” under Section 162(m) of the Code, granted but prior to the end of
an Award Period if unforeseen events occur and which, in the judgment of the
Committee, make the application of original terms of this Schedule or the
Performance Share Unit unfair and contrary to the intentions of this Schedule
unless a revision is made.

V.   Clawback Policy for PSUs Upon Significant Restatement of Financial Results

A. PSUs Subject to Clawback. PSUs, and any proceeds therefrom, are subject to
the Company’s right to reclaim their benefits in the event of a significant
restatement of financial results for any Award Period, pursuant to the process
described below.
1. The Audit Committee of the Board will review the issues and circumstances
that resulted in a restatement of financial results to determine if the
restatement was significant and make an initial determination of the cause of
the restatement—that is whether the restatement was caused, in whole or in part,
by Executive Fault (as those terms are defined below); and

 



--------------------------------------------------------------------------------



 



2. The Compensation and Benefits Committee of the Board will (a) recalculate the
Company’s results for any Award Period with respect to PSUs that included an
Award Period which occurred during the restatement period; and (b) if it is
determined that such restatement was caused in whole or in part by the
Executive’s Fault, the Compensation and Benefits Committee will seek
reimbursement from the Executive of that portion of the payout of the PSU that
the Executive received within 18 months of the restatement based on the
erroneous financial results.
B. “Executive” means executive officers for the purposes of the Securities
Exchange Act of 1934, as amended.
C. “Fault” means fraud or willful misconduct. “Willful misconduct” is generally
viewed as dereliction of a duty or unlawful or improper behavior committed
voluntarily and intentionally; something more than negligence. If the Audit
Committee determines that Fault may have been a factor causing the restatement,
the Audit Committee will appoint an independent investigator whose determination
shall be final and binding.
D. Exclusions from Clawback. This Article does not apply to restatements that
the Audit Committee determines (1) are required or permitted under generally
accepted accounting principles (“GAAP”) in connection with the adoption or
implementation of a new accounting standard or (2) are caused due to the
Company’s decision to change its accounting practice as permitted under GAAP.

VI.   Change-in-Control

Upon the occurrence of a change-in-control (as such term is defined in the Merck
ISP, Final Awards will be determined as follows: Sum of (i) the Annual Tranche
multiplied by the Payout Percentage based on actual performance for each
completed Year in the Award Period prior to the change-in-control; and (ii) the
Annual Tranche assuming a Payout Percentage of 100 percent for all other Years
during the Award Period, in all cases without adjustment for Total Shareholder
Return. The Final Award will be distributed at the same time and in the same
manner as described in Article F.1.
If the Company terminates a Performance Unit Grantee’s employment for any reason
other than those described in Articles E.1 and E.6, (1) during the Award Period
and (2) within 2 years following a change-in-control, the Final Award will be
determined and paid as described in the immediately preceding paragraph.

VII.   Section 409A Compliance.

Anything in the ISP or this Schedule to the contrary notwithstanding, no
distribution of Performance Share Units may be made unless in compliance with
Section 409A of the Code or any successor thereto. In addition, distributions,
if any, to a “Specified Employee” as defined in Treas. Reg. Sec. 1.409A-1(i) or
any successor thereto, to the extent required by Section 409A of the Code, made
due to a separation from service (as defined in Section 409A) will not be made
before the first day of the sixth month following the separation from service,
in the same form as they would have been made had this restriction not applied;
provided further, that no dividend or dividend equivalents will be paid, accrued
or accumulated in respect of the period during which distribution was suspended.

 